DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-10 and 16, in the reply filed on 1/28/2021 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. US 2013/0177768(Krüger), and further in view of Osako et al. US 2015/0232681(Osako).
Krüger teaches an aqueous conversion treatment composition comprising:
- Cr(III) ions in an amount of 1-50g/l[0110],
- Zr/Ti ions in an amount of 0.1-50g/l[0114],

- F ions in an amount of 1-50g/l[0115].
However, Krüger does not explicitly teach the claimed organosilane modified silicon oxide nanoparticles.
Osako teaches an aqueous metal surface treatment solution comprising colloidal silica having an average particle size of 2-20nm[0062] and organosilane[0063] and metal compounds of Cr(III), Zr and Ti[0067].  Osako further teaches that the organosilane binds to silanol groups of the colloidal silica to modify the surface of the colloidal silica[0064], which implies that the treatment solution of Osako contains organosilane modified silicon oxide nanoparticles.  
Regarding claims 1 and 3-5, it would have been obvious to one of ordinary skill in the art to have incorporated the organosilane modified silica nanoparticles of Osako into the coating solution of Krüger in order to for a surface with better drainage performance as taught by Osako.
Additionally, the Cr(III), Zr/Ti and F concentrations in the coating solution of Krüger in view of Osako overlap the claimed Cr(III), Zr/Ti and F concentrations.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, the amount of organosilane modified silica nanoparticles is a result effective variable since it effects the drainage performance of the treated surface as taught by Osako.  Therefore, it would have been well within the skills of an ordinary artisan to arrive at the claimed organosilane modified silica amount via routine optimization in order to achieve desired surface drainage performance.
Regarding claim 2, Krüger’s coating composition does not contain Cr(VI).
Regarding claims 6, the implicit ratio of Cr(III) to Zr/Ti in the coating solution of Krüger in view of Osako overlap the claimed Cr(III) to Zr/Ti ratio.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 7, Krüger further teaches a prefer pH of 2-5[0135].

Regarding claims 9 and 16, Krüger further teaches diluting aqueous concentrates by a factor of 1.1 to 25 with water to form the aqueous composition[0145], which encompasses the claimed dilution amounts.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 10, the Krüger’s teaching encompasses the claimed two concentrates, since Krüger shows multiple embodiments (Table 1) that were prepared from concentrates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733